Exhibit 10.1

AMETEK, INC.
_______________________________

NOTE PURCHASE AGREEMENT
_______________________________
Dated as of September 17, 2010
£80,000,000 4.68% Series H Senior Notes due September 17, 2020

                                  1. THE NOT   ES  
1
                  2.     SALE AND PURCHASE OF NOTES     1             3.    
CLOSING  
 
    1                     3.1.    
Closing
    1                     3.2.    
Failure of the Company to Deliver; Failure to Satisfy Closing Conditions
    2             4.     CONDITIONS TO CLOSING  
 
    2                     4.1.    
Representations and Warranties
    2                     4.2.    
Performance; No Default
    2                     4.3.    
Compliance Certificates
    2                     4.4.    
Opinions of Counsel
    3                     4.5.    
Purchase Permitted By Applicable Law, etc
    3                     4.6.    
Sale of Other Notes
    3                     4.7.    
Payment of Special Counsel Fees
    3                     4.8.    
Private Placement Number
    3                     4.9.    
Changes in Corporate Structure
    3                     4.10.    
Funding Instructions
    4                     4.11.    
Proceedings and Documents
    4             5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4    
                5.1.    
Organization; Power and Authority
    4                     5.2.    
Authorization, etc
    4                     5.3.    
Disclosure
    4                     5.4.    
Organization and Ownership of Shares of Subsidiaries
    5                     5.5.    
Financial Statements, etc
    6                     5.6.    
Compliance with Laws, Other Instruments, etc
    6                     5.7.    
Governmental Authorizations, etc
    6                     5.8.    
Litigation; Observance of Agreements, Statutes and Orders
    6                     5.9.    
Taxes
    7                     5.10.    
Title to Property; Leases
    7                     5.11.    
Licenses, Permits, etc
    7                     5.12.    
Compliance with ERISA
    8                     5.13.    
Private Offering by the Company
    9                     5.14.    
Use of Proceeds; Margin Regulations
    9                     5.15.    
Existing Indebtedness; Future Liens, etc
    9                     5.16.    
Foreign Assets Control Regulations, etc
    10                     5.17.    
Status under Certain Statutes
    10                     5.18.    
Environmental Matters
    11                     5.19.    
Ranking
    11             6.     REPRESENTATIONS OF THE PURCHASER     11              
      6.1.    
Purchase for Investment
    11                     6.2.    
Source of Funds
    12             7.     INFORMATION AS TO COMPANY  
 
    13                     7.1.    
Financial and Business Information
    13                     7.2.    
Officer’s Certificate
    16                     7.3.    
Inspection
    17             8.     PREPAYMENT OF THE NOTES  
 
    17                     8.1.    
Optional Prepayments with Make-Whole Amount
    18                     8.2.    
Notice of Prepayment; Make-Whole Computation
    18                     8.3.    
Allocation of Partial Prepayments
    18                     8.4.    
Maturity; Surrender; etc
    18                     8.5.    
Purchase of Notes
    19                     8.6.    
Make-Whole Amount
    19                     8.7.    
Prepayment in Connection with a Change of Control
    25                     8.8.    
Prepayment in Connection with the Disposition of Certain Assets
    26             9.     AFFIRMATIVE COVENANTS  
 
    27                     9.1.    
Compliance with Laws
    27                     9.2.    
Insurance
    27                     9.3.    
Maintenance of Properties; Books and Records
    27                     9.4.    
Payment of Taxes
    28                     9.5.    
Corporate Existence, etc
    28                     9.6.    
Ranking
    28             10.     NEGATIVE COVENANTS  
 
    28                     10.1.    
Certain Financial Conditions
    28                     10.2.    
Liens
    29                     10.3.    
Disposition of Assets
    31                     10.4.    
Merger, Consolidation, etc
    32                     10.5.    
Transactions with Affiliates
    33                     10.6.    
Terrorism Sanctions Regulations
    33             11.     EVENTS OF DEFAULT  
 
    33             12.     REMEDIES ON DEFAULT, ETC  
 
    35                     12.1.    
Acceleration
    35                     12.2.    
Other Remedies
    36                     12.3.    
Rescission
    36                     12.4.    
No Waivers or Election of Remedies, Expenses, etc
    36             13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     37
                    13.1.    
Registration of Notes
    37                     13.2.    
Transfer and Exchange of Notes
    37                     13.3.    
Replacement of Notes
    37             14.     PAYMENTS ON NOTES  
 
    38                     14.1.    
Place of Payment
    38                     14.2.    
Home Office Payment
    38             15.     EXPENSES, ETC  
 
    39                     15.1.    
Transaction Expenses
    39                     15.2.    
Survival
    39             16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT             39     17.     AMENDMENT AND WAIVER  
 
    40                     17.1.    
Requirements
    40                     17.2.    
Solicitation of Holders of Notes
    40                     17.3.    
Binding Effect, etc
    40                     17.4.    
Notes Held by Company, etc
    41             18.     NOTICES  
 
    41             19.     REPRODUCTION OF DOCUMENTS  
 
    41             20.     CONFIDENTIAL INFORMATION  
 
    42             21.     SUBSTITUTION OF PURCHASER  
 
    43             22.     MISCELLANEOUS  
 
    43                     22.1.    
Successors and Assigns
    43                     22.2.    
Construction
    43                     22.3.    
Jurisdiction and Process
    43                     22.4.    
Payments Due on Non-Business Days
    45                     22.5.    
Severability
    45                     22.6.    
Accounting Terms
    45                     22.7.    
Obligation to Make Payment in Sterling
    45                     22.8.    
Change of Currency
    46                     22.9.    
Counterparts
    47                     22.10.    
Governing Law
    47          

Schedules and Exhibits

         
Schedule A
  —   Information as to Purchasers
Schedule B
  —   Defined Terms
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock, etc.
Schedule 5.5
  —   Financial Statements
Schedule 5.15
  —   Existing Indebtedness
Schedule 5.18
  —   Environmental Matters
Schedule 8.6
  —   Initial Swap Agreements
Exhibit 1
  —   Form of 4.68% Series H Senior Notes due September 17, 2020

AMETEK, INC.
37 North Valley Road, Building 4
Paoli, Pennsylvania 19301-0801

£80,000,000 4.68% Series H Senior Notes Due September 17, 2020

As of September 17, 2010



    To each of the Purchasers



    listed in Schedule A hereto:

Ladies and Gentlemen:

AMETEK, INC., a Delaware corporation (together with its permitted successors and
assigns hereunder, the “Company”), agrees with each of the purchasers whose
names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:



1.   THE NOTES.

The Company will authorize the issue and sale of £80,000,000 aggregate principal
amount of its 4.68% Series H Senior Notes due September 17, 2020 (including any
amendments, restatements or modifications from time to time thereof and all
notes delivered in substitution or exchange for any such note pursuant to this
Agreement, the “Notes”). The Notes shall be substantially in the form set out in
Exhibit 1. Certain capitalized and other terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit”, unless
otherwise specified, refer to a Schedule or an Exhibit attached to this
Agreement.



2.   SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
below such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.



3.   CLOSING.

3.1. Closing.

The sale and purchase of the Notes shall occur at a closing (the “Closing”) on
September 17, 2010 or on such later Business Day on or before September 22, 2010
as may be agreed upon by the Company and the Purchasers (the date of the Closing
being referred to herein as the “Closing Date”) at the offices of Bingham
McCutchen LLP, 399 Park Avenue, New York, New York 10022 at 10:00 a.m., local
time. At the Closing, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser at the Closing in the form of a single Note (or such
greater number of Notes in denominations of at least £500,000 as such Purchaser
may request), dated the Closing Date and registered in such Purchaser’s name (or
in the name of its nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company as set forth in the funding instructions required by Section 4.10.

3.2. Failure of the Company to Deliver; Failure to Satisfy Closing Conditions.

If at the Closing the Company shall fail to tender the Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s reasonable
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.



4.   CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Date is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or on the Closing Date, of the following
conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct on the Closing Date after giving effect to the transactions contemplated
by this Agreement.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on the Closing Date and, after giving effect to the issue and sale
of the Notes to be issued on the Closing Date (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Prior to the Closing Date,
neither the Company nor any Subsidiary shall have entered into any transaction
since December 31, 2009 that would have been prohibited by Sections 10.3, 10.4,
10.5 or 10.6 had such Sections applied since such date.

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement and the Notes to be issued on the Closing Date.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the Closing Date (a) from Robert S. Feit,
Senior Vice President and General Counsel for the Company, covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to such Purchaser), and (b) from Bingham McCutchen LLP, the
Purchasers’ special counsel in connection with such transactions, covering such
matters incident to such transactions as such Purchaser may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On the Closing Date, such Purchaser’s purchase of the Notes to be issued to such
Purchaser on the Closing Date shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with the Closing, the Company shall sell to each other
Purchaser, and each such other Purchaser shall purchase the Notes to be
purchased by it at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing Date the reasonable fees, charges and disbursements of the
applicable Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.9. Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity (whether or not the transaction would be
permitted by Section 10.4) at any time following the date of the most recent
financial statements referred to in Schedule 5.5.

4.10. Funding Instructions.

At least three Business Days prior to the Closing Date, each Purchaser shall
have received written instructions signed by a Responsible Officer on letterhead
of the Company setting for the instructions for the delivery of the purchase
price with respect to the Notes to be purchased by such Purchaser, including
(a) the name and address of the transferee bank, (b) such transferee bank’s
SWIFT number and (c) the account name and number into which the purchase price
for the Notes is to be deposited.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be to the reasonable satisfaction of such Purchaser and
its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.



5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on the date hereof and on
the Closing Date that:

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform its obligations hereunder and thereunder.

5.2. Authorization, etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3. Disclosure.

This Agreement, the documents, certificates or other writings provided directly
to the Purchasers in connection with the transactions contemplated hereby, as of
their respective dates, and the financial statements listed in Schedule 5.5,
taken as a whole (this Agreement, such documents, certificates or other writings
and such financial statements being referred to, collectively, as the
“Disclosure Documents”), do not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents. Except as disclosed in the Disclosure Documents or in the financial
statements listed in Schedule 5.5, since December 31, 2009 there has been no
change in the financial condition, operations, business or properties of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect (it being
understood for the purposes of this Section 5.3 that any event or condition
which shall cause the Company to be unable to satisfy the covenants described in
Section 10.1 for any period after December 31, 2009 on a pro forma basis shall
be deemed to have a Material Adverse Effect).

5.4. Organization and Ownership of Shares of Subsidiaries.

Schedule 5.4 contains complete and correct lists, as of the date hereof, of the
Company’s (i) Subsidiaries, showing, as to each such Subsidiary, the correct
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) Affiliates, other than
Subsidiaries, and (iii) directors and senior officers.

(a) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries, and all such stock or equity interests of Subsidiaries acquired
thereafter, have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.

(b) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(c) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement and customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

5.5. Financial Statements, etc.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed in Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved, except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

Neither the Company nor any Subsidiary had any material liabilities of a type
required to be disclosed in financial statements (or notes thereto) prepared in
accordance with GAAP, including material obligations under Guaranties,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments in respect of derivatives, that are not
reflected in the financial statements listed in Schedule 5.5 or otherwise
disclosed in the Disclosure Documents.

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company or
any Subsidiary in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2009 or any Form 10-Q filed by the Company subsequent thereto,
there are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all federal and state income tax
returns and all other Material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate in the good faith judgment of the Company’s
management. The federal income tax liabilities of the Company and its
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2007.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases under which the
Company or any Subsidiary is a lessee that individually or in the aggregate are
Material are valid and subsisting and are in full force and effect in all
material respects.

5.11. Licenses, Permits, etc.

Except as to matters that individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect,

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are individually or
in the aggregate Material, without known conflict with the rights of others,

(b) to the knowledge of the Company, no product of the Company or any Subsidiary
infringes any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person, and

(c) to the knowledge of the Company, there is no violation by any Person of any
right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 430 or 436 of the Code, other than such
liabilities or Liens as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of December 31, 2009
(which is the date of the Plan’s most recently ended plan year for which such
information is available) on the basis of the actuarial assumptions specified
for funding purposes in such Plan’s 2006 actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with FASB ASC
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries could
not reasonably be expected to have a Material Adverse Effect.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes at the Closing hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser at
the Closing.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to refinance
existing Indebtedness of the Company and its Subsidiaries and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, and no part of the proceeds of such Indebtedness was used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

5.15. Existing Indebtedness; Future Liens, etc.

Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2010 (and
including each guarantor thereof), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries, except (a) as
a result of the issuance and sale of the Notes hereunder and application of the
proceeds of such sale in accordance with Section 5.14, and (b) as otherwise
specifically set forth in Schedule 5.15. Neither the Company nor any Subsidiary
is in default in, and no waiver of default is currently in effect in respect of,
the payment of any principal or interest on any Indebtedness and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with the giving of notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.2.

5.16. Foreign Assets Control Regulations, etc.

(a) Absence of Foreign or Enemy Status. Neither the Company nor any Subsidiary
is an “enemy” or an “ally of the enemy” within the meaning of section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. Neither the Company nor any Subsidiary is in violation of,
none of the holders of Notes solely as a result of purchasing, holding,
receiving any payment or exercising any rights in respect of, any Note, will be
in violation of, and neither the issuance and sale of the Notes by the Company
nor its use of the proceeds thereof as contemplated by this Agreement will
violate, (i) the Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, or any executive orders,
proclamations or regulations issued pursuant thereto, or any of the foreign
assets control regulations of the United States Department of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, (ii) the Cuban Liberty and Democratic
Solidarity (LIBERTAD) Act of 1996 (Pub.L. 104-114, 110 Stat. 785 (1996)), as
amended, or (iii) the USA Patriot Act.

(b) Blocked Persons List and Anti-Terrorism Order. Neither the Company nor any
Subsidiary (i) is a Person designated as a “Specially Designated National” or
“Blocked Person” in the Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control of the United States Department of the
Treasury or so designated in Section 1 of United States Executive Order 13,224
of September 23, 2001, Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg.
49079 (2001), as amended (the “Anti-Terrorism Order”), or (ii) has any
investments in, or knowingly engages in any dealings or transactions with, any
Identified Person where such investments, dealings or transactions would cause
the purchase, holding, or receipt of any payment or exercise of any rights in
respect of, any Note by the holder thereof to be in violation of any of the laws
or regulations identified in clause (a) or (b) of this Section 5.16.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.18. Environmental Matters.

Except as is disclosed in the Company’s Form 10-K for its fiscal year ending
December 31, 2009 or any Form 10-Q filed by the Company subsequent thereto (the
relevant portions of which are attached as Schedule 5.18), neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any Subsidiary or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed to each Purchaser in
writing, and except as to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect,

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use,

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws, and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

5.19. Ranking.

All liabilities of the Company under the Notes will rank in right of payment
either pari passu with or senior to all other unsecured, unsubordinated
Indebtedness of the Company.



6.   REPRESENTATIONS OF THE PURCHASER.

6.1. Purchase for Investment.

(a) Each Purchaser severally represents that it is purchasing the Notes to be
purchased by it for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

(b) Each Purchaser severally represents that it has had the opportunity to ask
questions of the officers and directors of the Company and to obtain (and that
it has received to its satisfaction) such information about the business and
financial condition of the Company as it has reasonably requested.

(c) Each Purchaser severally represents that it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Company in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.



7.   INFORMATION AS TO COMPANY.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor and, without duplication, each Purchaser:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries and their results of operations and cash flows, subject to changes
resulting from year-end adjustments, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and on its home
page on the worldwide web (at the date of this Agreement located at:
http//www.AMETEK.com) and shall have given each Purchaser notice of such
availability on EDGAR and on its home page in connection with each delivery
prior to such deadline (such availability and notice thereof being referred to
as “Electronic Delivery”);

(b) Annual Statements — within 105 days or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

(B) a certificate of such accountants stating whether, in making their audit,
they have become aware of any condition or event that then constitutes a Default
or an Event of Default (insofar as they relate to accounting and financial
matters in Section 10), and, if they are aware that any such condition or event
then exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default (insofar
as they relate to accounting and financial matters in Section 10) unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC, together with the accountants’ certificate described in
clause (B) above (the “Accountants’ Certificate”), shall be deemed to satisfy
the requirements of this Section 7.1(b), provided, further, that the Company
shall be deemed to have made such delivery of such Form 10-K if it shall have
timely made Electronic Delivery thereof, in which event the Company shall
separately deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

(c) SEC and Other Reports — promptly upon their becoming publicly available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
or to the Company or any Subsidiary to or by its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material,
provided, that, the Company shall be deemed to have made such delivery of the
documents referred to in clause (ii) if it shall have timely made Electronic
Delivery thereof.

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware (i) of the existence of any
Default or Event of Default, (ii) that any Person has given any notice with
respect to a claimed default hereunder or (iii) that any Person has given any
notice with respect to a claimed default of the type referred to in
Section 11(g), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

(e) ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Governmental Filings — promptly, and in any event within thirty days after a
Responsible Officer becoming aware of the institution of any proceeding or
filing against the Company or any Subsidiary with respect to, or the receipt of
notice by the Company or any Subsidiary of potential liability or responsibility
for violation or alleged violation of any federal, state or local law, rule or
regulation, the violation of which could reasonably be expected to have a
Material Adverse Effect, a written notice setting forth the nature thereof and
the action, if any, that the Company proposes to take with respect thereto; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any Subsidiary or relating to the ability
of the Company to perform its obligations hereunder and under the Notes, in each
case as from time to time may be reasonably requested by any such holder.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 to 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company or any Subsidiary shall
have taken or proposes to take with respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes and each
Purchaser that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder or Purchaser and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and, with the consent of the Company (which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be reasonably
requested.



8.   PREPAYMENT OF THE NOTES.

Interest on the Notes shall be payable at the rates and at the times set forth
in the Notes. As provided therein, the entire unpaid principal balance of the
Notes shall be due and payable on the stated maturity date thereof. In addition,
the Company may make optional prepayments in respect of the Notes and under
certain circumstances may be required to offer to prepay the Notes, all as
hereinafter provided.

8.1. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided in Section 8.2 and
allocated as provided in Section 8.3, prepay at any time all, or from time to
time any part of, the Notes (in a minimum principal amount, except for purposes
of Section 10.3(d), of £3,000,000 and otherwise in multiples of £500,000 at the
principal amount so prepaid, plus interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount (if any), plus any Swap Reimbursement
Amount (if any) applicable to each Note to be prepaid, minus any Net Gain (if
any) applicable to each Note to be prepaid in accordance with
Section 8.6(c)(ii), determined for the prepayment date with respect to such
principal amount.

8.2. Notice of Prepayment; Make-Whole Computation.

The Company will call Notes for prepayment pursuant to Section 8.1 by giving
written notice thereof to each holder of a Note, which notice shall be given not
less than 30 nor more than 60 days prior to the date fixed for such prepayment
(which shall be a Business Day) and shall specify the amount so to be prepaid
and the date fixed for such prepayment. Each such notice of prepayment shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount (if any) due in connection with such prepayment for each Note
held by such holder (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Notice of
prepayment having been so given, the aggregate principal amount of the Notes as
specified in such notice, together with interest accrued thereon to the date of
such prepayment, plus an amount equal to the Make-Whole Amount (if any) for each
such Note shall become due and payable on the specified prepayment date.

Two Business Days prior to the date fixed for any prepayment pursuant to
Section 8.1, the Company will furnish to each holder of Notes a certificate
signed by a Senior Financial Officer setting forth in reasonable detail the
manner of calculation of the Make-Whole Amount as of the specified prepayment
date for each Note held by such holder.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.1, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.4. Maturity; Surrender; etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any, and Swap Reimbursement Amount, if any (or
less any applicable Net Gain in accordance with Section 8.6(c)(ii), as the case
may be). From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, and Swap Reimbursement Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

8.6. Make-Whole Amount.

(a) Make-Whole Amount for the Non-Swapped Notes. The term “Make-Whole Amount”
means with respect to any Non-Swapped Note, an amount equal to the excess, if
any, of the Discounted Value of the Remaining Scheduled Payments with respect to
the Called Principal of such Non-Swapped Note, minus the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount with respect to any
Non-Swapped Note, the following terms have the following meanings:

“Called Principal” means, with respect to such Non-Swapped Note, the principal
of such Non-Swapped Note that is to be prepaid pursuant to Section 8.1 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of such
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield for such Non-Swapped Note with respect
to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of such
Non-Swapped Note, 0.50% over the yield to maturity implied by (i) the yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
Bloomberg Financial Markets display generated by typing ‘UKT’ and touching the
F2 or GOVT key for actively traded gilt-edged securities having a maturity equal
to the remaining life of such Called Principal as of such Settlement Date, or
(ii) if such rate is not reported as of such time or the rate reported is not
ascertainable, the average of the rates for actively traded gilt-edged
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date as determined by two financial institutions
that make regular markets in gilt-edged securities and financial products based
upon gilt-edged securities, as shall be agreed between the Company and the
holders of at least 51% of the aggregate principal amount of the Non-Swapped
Notes (the “Majority Holders of Non-Swapped Notes”) or, following the occurrence
and continuance of an Event of Default, as reasonably determined by the Majority
Holders of Non-Swapped Notes; such implied yield will be determined, if
necessary, by (A) converting quotations to bond-equivalent yields in accordance
with accepted financial practice and (B) interpolating linearly between (1) the
actively traded gilt-edged security with the maturity closest to and greater
than such Remaining Average Life and (2) the actively traded gilt-edged security
with the maturity closest to and less than such Remaining Average Life.

The Reinvestment Yield for any Non-Swapped Note shall be rounded to the number
of decimal places as appears in the interest rate of such Non-Swapped Note.

“Remaining Average Life” means, with respect to the Called Principal of such
Non-Swapped Note, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Non-Swapped Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
an interest payment is due to be made under the terms of such Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.1 or Section 12.1.

“Non-Swapped Notes” means any Note other than the Swapped Notes.

“Settlement Date” means, with respect to such Called Principal of such
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.1 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

(b) Make-Whole Amount for the Swapped Notes. The term “Make-Whole Amount” means,
with respect to any Swapped Note, an amount equal to the excess, if any, of the
Swapped Note Discounted Value with respect to the Swapped Note Called Notional
Amount related to such Swapped Note over such Swapped Note Called Notional
Amount, provided the Make-Whole Amount may in no event be less than zero. All
payments of Make-Whole Amount in respect of any Swapped Note shall be made in
Dollars. For the purposes of determining the Make-Whole Amount with respect to
any Swapped Note, the following terms have the following meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.6 hereto, (y) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (z) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm’s length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
copy of the confirmation, assumption or termination related thereto.

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.

“Swapped Note Applicable Percentage” means 0.50%.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) Swapped Note Applicable
Percentage plus (y) the yield to maturity implied by (1) the yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on the Bloomberg Financial Markets for the most recently
issued actively traded on the run U.S. Treasury securities having a maturity
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Swapped Note Settlement Date, or (2) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported for the latest day for which such yields have
been so reported as of the second Business Day preceding the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount, in
U.S. Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for applicable U.S. Treasury securities having a constant maturity
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Swapped Note Settlement Date.

In the case of each determination under clause (1) or (2), as the case may be,
of the preceding paragraph such implied yield will be determined, if necessary,
by (A) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (B) interpolating linearly
between (i) the applicable U.S. Treasury security with the maturity closest to
and greater than the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount and (ii) the applicable U.S. Treasury security with the
maturity closest to and less than such Swapped Note Remaining Average Life. The
Swapped Note Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of such Swapped Note.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

(c) Swap Breakage. If any Swapped Note is prepaid pursuant to Sections 8.2, 8.7
or 8.8 or has become or is declared to be immediately due and payable pursuant
to Section 12.1, then:

(i) any resulting Net Loss in connection therewith shall be reimbursed to the
holder of such Swapped Note by the Company in Dollars upon any such prepayment
or repayment of such Swapped Note (such amount payable under this clause
(i) herein referred to as the “Swap Reimbursement Amount”); and

(ii) any resulting Net Gain in connection therewith shall be deducted from any
amounts to be paid to the holder of such Swapped Note by the Company upon any
such prepayment of such Swapped Note pursuant to Sections 8.2, 8.7 or 8.8 or
repayment pursuant to Section 12.1; provided that, in any case, such Net Gain
shall be applied first to reduce the Make-Whole Amount, if any, payable in
respect of such Swapped Note (it being understood that the Make-Whole Amount in
respect of such Swapped Note may not in any event be less than zero) and the
remainder of such Net Gain, if any, shall be applied to reduce the principal and
interest to be paid to the holder of such Swapped Note by the Company upon any
such prepayment or repayment of such Swapped Note in the order of priority set
forth below.

Each holder of a Swapped Note shall be responsible for calculating its own Net
Loss or Net Gain, as the case may be, and Swap Breakage Amount in Dollars upon
the prepayment or repayment of all or any portion of such Swapped Note, and such
calculations as reported to the Company in reasonable detail shall be binding on
the Company absent demonstrable error. Any Net Gain in excess of the Make-Whole
Amount to be applied to principal or interest pursuant to clause (ii) of this
Section 8.6(c) shall be (a) converted by the holder of the affected Swapped Note
from Dollars to Sterling at the Sterling/Dollar exchange rate, as determined as
of 10:00 A.M. (New York City time) on the day such Swapped Note is prepaid as
indicated on the applicable screen of Bloomberg Financial Markets and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error, and (b) applied in the
following order of priority: (i) first, to any accrued and unpaid interest due
on the day such Swapped Note is prepaid or repaid, (ii) second, to any principal
due on the day such Swapped Note is prepaid or repaid, (iii) third, to any
accrued interest on the principal amount outstanding after giving effect to any
such prepayment, and (iv) fourth, to any principal outstanding after giving
effect to any such prepayment.

As used in this Section 8.6(c) with respect to any Swapped Note that is prepaid
or accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting Sterling into Dollars at the current Sterling/Dollar exchange
rate, as determined as of 10:00 A.M. (New York City time) on the day such
Swapped Note is prepaid or accelerated as indicated on the applicable screen of
Bloomberg Financial Markets and any such calculation shall be reported to the
Company in reasonable detail and shall be binding on the Company absent
demonstrable error.

As used in this Section 8.6(c), “Swap Breakage Amount” means, with respect to
the Swap Agreement associated with any Swapped Note, in determining the Net Loss
or Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or termination, which
shall be an amount equal to the “Settlement Amount” as defined by the
International Swap and Derivatives Association’s (“ISDA”) 1992 Multi-Currency
Cross Border Master Agreement, the ISDA Master Agreement or any ISDA agreement
which is the successor to either of the foregoing (the “ISDA Master Agreement”);
provided, however, that if such holder (or its predecessor in interest with
respect to such Swapped Note) was, but is not at the time, a party to an
Original Swap Agreement but is a party to a New Swap Agreement, then the Swap
Breakage Amount shall mean the gain or loss (if any) which would have been
received or incurred (by payment, through off-set or netting or otherwise) by
the holder of such Swapped Note under the terms of the Original Swap Agreement
(if any) in respect of such Swapped Note to which such holder (or any affiliate
thereof) was a party (or if such holder was never a party to an Original Swap
Agreement, then the last Original Swap Agreement to which the most recent
predecessor in interest to such holder as a holder of a Swapped Note was a
party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date. The holder of such
Swapped Note will make all calculations related to the Swap Breakage Amount in
good faith and in accordance with its customary practices for calculating such
amounts under the ISDA Master Agreement pursuant to which such Swap Agreement
shall have been entered into and assuming for the purpose of such calculation
that there are no other transactions entered into pursuant to such ISDA Master
Agreement (other than such Swap Agreement).

            8.7.    
The Swap Breakage Amount shall be payable in Dollars.
Prepayment in Connection with a Change of Control.

Promptly and in any event within five Business Days after the occurrence of a
Change of Control, the Company will give written notice thereof (a “Change of
Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (a) refer specifically to this Section 8.7, (b) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof and (c) offer to prepay all outstanding Notes at the price specified
below on the date therein specified (the “Change of Control Prepayment Date”),
which shall be a Business Day not more than 90 days after the date of such
Change of Control Notice. Each holder of a Note will notify the Company of such
holder’s acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on or before the date for such notice
specified in such Change of Control Notice (the “Response Date”), which
specified date shall be a Business Day not less than 30 days nor more than
60 days after the date of such Change of Control Notice. The Company shall
prepay on the Change of Control Prepayment Date all of the outstanding Notes
held by the holders as to which such offer has been so accepted (it being
understood that failure of any holder to accept such offer on or before the
Response Date shall be deemed to constitute rejection by such holder), at the
principal amount of each such Note, plus all interest accrued thereon to the
Change of Control Prepayment Date, plus any Swap Reimbursement Amount in respect
of such payment, minus any Net Gain in respect of such payment in accordance
with Section 8.6(c)(ii). If any holder shall reject such offer on or before the
Response Date, such holder shall be deemed to have waived its rights under this
Section 8.7 to require prepayment of all Notes held by such holder in respect of
such Change of Control but not in respect of any subsequent Change of Control.

For purposes of this Section 8.7, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

A “Change of Control” shall be deemed to have occurred if at any time after the
date of this Agreement any Person or “group” (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof) shall
acquire ownership, directly or indirectly, beneficially or of record, of more
than 50% of the outstanding shares of the Voting Stock or economic interests of
the Company.

8.8. Prepayment in Connection with the Disposition of Certain Assets.

(a) Notice and Offer. In the event net proceeds of a Disposition are to be used
to make an offer (a “Transfer Prepayment Offer”) to prepay Notes pursuant to
Section 10.3 of this Agreement (a “Debt Prepayment Transfer”), the Company will
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Such written notice shall contain, and such written notice shall constitute, an
irrevocable offer to prepay, at the election of each holder, a portion of the
Notes held by such holder equal to such holder’s Ratable Portion of the net
proceeds in respect of such Debt Prepayment Transfer on a date specified in such
notice (the “Transfer Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice, together with
interest on the amount to be so prepaid accrued to the Transfer Prepayment Date.
If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the thirtieth (30th) day after the date of
such notice.

(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than twenty (20) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within twenty
(20) days after the date of such written notice shall be deemed to constitute a
rejection of the Transfer Prepayment Offer. If so accepted by any holder of a
Note, such offered prepayment (equal to not less than such holder’s Ratable
Portion of the net proceeds in respect of such Debt Prepayment Transfer) shall
be due and payable on the Transfer Prepayment Date. Such offered prepayment
shall be made at one hundred percent (100%) of the principal amount of such
Notes being so prepaid, plus all interest on such principal amount then being
prepaid accrued to the Transfer Prepayment Date determined as of the date of
such prepayment, plus any Swap Reimbursement Amount in respect of such payment,
minus any Net Gain in respect of such payment in accordance with
Section 8.6(c)(ii).

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall specify (i) the Transfer Prepayment Date, (ii) the net proceeds in respect
of the applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.8 and Section 10.3 of this Agreement, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date and
(vi) in reasonable detail, the nature of the Disposition giving rise to such
Debt Prepayment Transfer and certifying that no Event of Default exists or would
exist after giving effect to the prepayment contemplated by such offer.



9.   AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

9.1. Compliance with Laws.

Without limiting Section 10.6, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including without limitation,
ERISA and the USA Patriot Act and Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, to the extent
necessary to ensure that non-compliance with such laws, ordinances, governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties; Books and Records.

(a) The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) The Company will and will cause each of its Subsidiaries to keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of any Foreign Subsidiary, in accordance
with local accounting standards) and all requirements of laws shall be made of
all dealings and transactions in relation to their respective business and
activities.

9.4. Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes, assessments, charges or levies have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need (a) pay any such tax, assessment, charge or levy
if the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) pay
any such tax, assessment, charge or levy if the nonpayment of all such taxes,
assessments, charges or levies in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

9.5. Corporate Existence, etc.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence of any Subsidiary or any such right or franchise could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

9.6. Ranking.

The Company will ensure that, at all times, all liabilities of the Company under
the Notes will rank in right of payment either pari passu with or senior to all
other unsecured, unsubordinated Indebtedness of the Company.



10.   NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding or any
Purchaser has an obligation to purchase Notes hereunder:

10.1. Certain Financial Conditions.

The Company will not permit:

(a) Consolidated Debt to EBITDA — Consolidated Debt at any time to exceed 3.50
times EBITDA for the four consecutive fiscal quarters then most recently ended;
or

(b) Interest Coverage — at any time, the ratio of (i) EBITDA to (ii) Interest
Expense, in each case for the four consecutive fiscal quarters then most
recently ended, to be less than 2.5 to 1.00; or

(c) Priority Debt — Priority Debt at any time to exceed 15% of Consolidated
Total Assets (determined as of the end of the most recently ended fiscal quarter
of the Company); provided, however, that no Lien created pursuant to
Section 10.2(j) shall secure Indebtedness owing under the Bank Credit Agreement
unless the Notes are equally and ratably secured by all property subject to such
Lien and no Subsidiary shall guaranty or otherwise become obligated in respect
of such Indebtedness unless such Subsidiary guaranties, or becomes obligated in
respect of, the Notes, in each case pursuant to documentation reasonably
satisfactory to the Majority Holders. Notwithstanding the foregoing, any Foreign
Subsidiary may become a borrower under the Bank Credit Agreement so long as it
is liable only for the amount of its direct borrowings thereunder, and the
Company shall not be required to cause such Foreign Subsidiary to guaranty the
Notes in accordance with this clause (c), if (1) no Default or Event of Default
exists and is continuing at the time such Foreign Subsidiary becomes a borrower
under the Bank Credit Agreement and (2) at such time the provision by such
Foreign Subsidiary of a guaranty of the Notes would cause the earnings of such
Foreign Subsidiary to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent under the Code; provided, however, that a
guaranty of the Notes from such Foreign Subsidiary shall be required to be
delivered to the holders of Notes in accordance with this clause (c) on the
earliest to occur thereafter of (x) a Default or Event of Default or (y) such
time as the provision by such Foreign Subsidiary of a guaranty of the Notes
would not cause the earnings of such Foreign Subsidiary to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent under the
Code. (For the avoidance of doubt, any borrowing by a Foreign Subsidiary under
the Bank Credit Agreement shall constitute Priority Debt unless such Foreign
Subsidiary shall have provided a guaranty or shall have otherwise become
obligated in respect of the Notes in accordance with the terms of this
Section 10.1(c).)

If during any test period for which EBITDA is being determined any acquisition
or Disposition shall have been consummated, then for purposes of clauses (a) and
(b) above EBITDA shall be determined on a pro forma basis as if such acquisition
or Disposition shall have been consummated on the first day of such test period
and any Indebtedness incurred or retired in connection therewith had been
incurred or retired on such first day.

10.2. Liens.

The Company will not and will not permit any Subsidiary to create, assume, incur
or suffer to exist any Lien on any asset, whether now owned or hereafter
acquired, except for the following:

(a) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
any of the Company and its Subsidiaries shall at the time in good faith be
prosecuting an appeal or a proceeding for a review, and for which adequate
reserves have been made;

(b) Liens for property taxes, assessments or other governmental charges which
are not yet due and payable, statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, and other similar liens incurred in the ordinary course
of business for sums not yet due and payable;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorney’s liens
and statutory landlord’s liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings, and for
which adequate reserves have been made;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of the affected property;

(e) Liens on property or assets of any Subsidiary securing Indebtedness owing to
the Company or to a Subsidiary;

(f) Liens existing as of the date hereof securing Indebtedness of the Company or
any Subsidiary and described on Schedule 5.15;

(g) any Lien existing on assets of a Person immediately prior to such Person
being consolidated with or merged into the Company or a Subsidiary or such
Person becoming a Subsidiary, or any Lien existing on any assets acquired by the
Company or any Subsidiary at the time such assets are so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of assets, and (ii) each such Lien shall extend solely to the item or items so
acquired and, if required by the terms of the instrument originally creating
such Lien, other assets which are an improvement to or are acquired for specific
use in connection with such acquired Person or assets of a Person;

(h) Liens securing Indebtedness under Permitted Receivables Securitization
Programs, provided that the aggregate principal amount of such Indebtedness does
not exceed the greater of $125,000,000, or such other amount not to exceed 15%
of Consolidated Tangible Assets;

(i) Liens created in substitution of or as a replacement for any Liens permitted
by clauses (a) through (h) above, provided that a Senior Financial Officer shall
have determined in good faith that the assets encumbered by such substitute or
replacement Lien are substantially similar in nature to and of equal or lesser
value than the assets encumbered by the Lien that is being replaced; and

(j) Liens not otherwise permitted by the foregoing clauses of this Section 10.2
securing Indebtedness of the Company or any of its Subsidiaries, provided
Priority Debt does not at any time exceed 15% of Consolidated Total Assets.

10.3. Disposition of Assets.

The Company will not and will not permit any Subsidiary to, directly or
indirectly, sell, lease, transfer or otherwise dispose of any of its assets
(including, without limitation, capital stock of any Subsidiary) or permit any
Subsidiary to issue any capital stock (collectively a “Disposition,” which term
shall not include any payment of dividends) unless, after giving effect to such
proposed Disposition, the aggregate net book value of all assets of the Company
and its Subsidiaries that were the subject of a Disposition during the period of
365 days ending on (and including) the date of such Disposition (valued, in the
case of any issuance of capital stock by, or sale of capital stock of, a
Subsidiary, as provided in the last sentence of this Section 10.3) does not
exceed 15% of Consolidated Total Assets (as shown on the most recent
consolidated balance sheet furnished pursuant to Section 7.1(b)), provided that
the following Dispositions shall not be taken into account for purposes of such
calculations under this Section 10.3:

(a) any Disposition in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that are obsolete;

(b) any Disposition by a Subsidiary to the Company or a Wholly-Owned Subsidiary;

(c) any Disposition otherwise permitted by Section 10.4; and

(d) any Disposition not otherwise permitted by the foregoing provisions of this
Section 10.3 for fair value to the extent that the net proceeds of such
Disposition are applied within 360 days from the date of such Disposition either
to (i) the acquisition, construction, improvement or development of operating
assets (excluding, for the avoidance of doubt, cash and cash equivalents) to be
used in the business of the Company and its Subsidiaries or (ii) the repayment
or prepayment of unsubordinated Indebtedness of the Company or a Subsidiary (any
such repayment or prepayment to include, except to the extent of any repayment
of Indebtedness secured by the asset so disposed of, prepayment of Notes (at par
and without payment of any Make-Whole Amount) to the extent that the offer to
prepay the Notes pursuant to Section 8.8 has been accepted as provided therein,
which offered prepayment of Notes is in at least an aggregate principal amount
that bears the same relation to the amount then being applied to reduce all
unsubordinated Indebtedness of the Company and its Subsidiaries as the aggregate
unpaid principal amount of the Notes bears to the aggregate unpaid principal
amount of all outstanding unsubordinated Indebtedness of the Company and its
Subsidiaries); provided that any prepayment in connection with any revolving
credit facility or similar facility shall be counted for purposes of this clause
(ii) only to the extent the commitment of such facility is permanently reduced
by the amount of such prepayment.

The aggregate net book value of any capital stock issued by any Subsidiary, or
sold by the Company or any other Subsidiary, shall be deemed to be, in the case
of an issuance or sale of common stock, the same percentage of the net book
value of such Subsidiary’s assets as such issued or sold common stock is of all
outstanding common stock of such Subsidiary (after giving effect to any such
issuance) and, in the case of an issuance of Preferred Stock, the greater of the
aggregate liquidation or redemption value thereof.

10.4. Merger, Consolidation, etc.

The Company will not consolidate or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except that the Company may consolidate
with or merge with any other corporation or convey or transfer all or
substantially all of its assets to a corporation or limited liability company
organized and existing under the laws of the United States or any State thereof,
provided that

(a) the continuing, surviving or acquiring corporation or limited liability
company (the “Surviving Person”) shall be a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any State thereof (including the District of Columbia), and, if the Company is
not the Surviving Person, (1) the Surviving Person shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, in a form reasonably satisfactory to each holder of Notes and (2) the
Surviving Person shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Majority Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.4 from its liability under this
Agreement or the Notes.

10.5. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or a Wholly-Owned Subsidiary), except (a) pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
upon terms that are no less favorable to the Company or such Subsidiary than
would be obtainable in an arm’s-length transaction with a Person not an
Affiliate, (b) the Company may grant stock options, stock appreciation rights,
restricted stock awards and phantom stock awards to its and its Subsidiaries’
directors in the ordinary course of business, and (c) the Company and its
Subsidiaries may pay reasonable and customary fees to their directors who are
not also officers or employees of the Company or any of its Subsidiaries.

10.6. Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.



11.   EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) default in the payment of any principal or Make-Whole Amount, if any, or
Swap Reimbursement Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or

(b) default in the payment of any interest on any Note for more than five days
after such payment becomes due and payable; or

(c) default in the performance of or compliance with any term contained in
Section 7.1(d) or Section 10.1(b); or

(d) default in the performance of or compliance with any term contained in
Sections 10.1 (other than subsection (b)) to 10.4, inclusive, and such default
is not remedied within 10 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or

(e) default in the performance of or compliance with any term contained herein
(other than those referred to in paragraphs (a), (b), (c) and (d) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; provided
that it shall not constitute an Event of Default pursuant to clause (i) or
(ii) of this Section 11(g) unless the outstanding principal amount of all such
Indebtedness referred to in clauses (i) and (ii) above exceeds $25,000,000 (or
its equivalent in another currency) at any one time; or

(h) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(j) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (or its equivalent in another currency) are rendered against one
or more of the Company and its Subsidiaries and which judgments are not (unless
fully covered by one or more reputable and solvent insurance companies that have
admitted liability in writing), within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.



12.   REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
paragraph (h) or (i) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (h) or described in clause (vi) of paragraph (h) by
virtue of the fact that such clause encompasses clause (i) of paragraph (h)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b) If any other Event of Default has occurred and is continuing, the Majority
Holders, may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and an amount
equal to the entire unpaid principal amount of such Notes, plus (i) all accrued
and unpaid interest thereon (including, but not limited to, interest accrued
thereon at the Default Rate), (ii) the Make-Whole Amount determined in respect
of such principal amount (to the full extent permitted by applicable law),
(iii) interest accrued at the Default Rate on any overdue payment of Make-Whole
Amount in accordance with the terms of the Notes and (iv) Swap Reimbursement
Amount, minus the Net Gain (if any) applicable to such Notes in accordance with
Section 8.6(c)(ii), shall be immediately due and payable, in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived. The Company acknowledges, and the parties hereto agree, that each holder
of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount by the Company in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Majority Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid or deposited pursuant to trust arrangements acceptable
to the Majority Holders all overdue interest on any Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and Swap Reimbursement Amount, if any,
and Swap Reimbursement Amount, if any (or, if applicable, less any Net Gain in
accordance with Section 8.6(c)(ii)) and (to the extent permitted by applicable
law) any overdue interest in respect of the Notes, at the Default Rate,
(b) neither the Company nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than the non-payment of amounts that have become due solely
by reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including without limitation
reasonable attorneys’ fees, expenses and disbursements.



13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within ten Business Days thereafter
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more new Notes (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be in the form of Note set
forth in Exhibit 1. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than £500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than £500,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.



14.   PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Swap
Reimbursement Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in the United
States or the principal office of a bank or trust company in New York, New York.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Swap Reimbursement Amount, if any, and interest by
the method and at the address specified for such purpose below such Purchaser’s
name in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.



15.   EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay all costs and expenses (including reasonable attorneys’ fees of
one special counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the SVO or
any successor organization succeeding to the authority thereof and (c) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).

In furtherance of the foregoing, on the date hereof and on the Closing Date the
Company will pay the reasonable fees and disbursements and other charges
(including estimated unposted disbursements and other charges as of such date)
of Purchasers’ special counsel which are reflected in the statement of such
special counsel submitted to the Company at least one Business Day prior to such
date. The Company will also pay, promptly upon receipt of supplemental
statements therefor, reasonable additional fees, if any, and disbursements and
other charges of such special counsel in connection with the transactions hereby
contemplated (including disbursements and other charges unposted as of such date
to the extent such disbursements and other charges exceed estimated amounts paid
as aforesaid).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes and the termination of this Agreement.



16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.



17.   AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Majority Holders
except that (a) no amendment or waiver of any of the provisions of Section 1, 2,
3, 4, 5, 6 or 21, or any defined term (as it is used therein), will be effective
as to any Purchaser unless consented to by such Purchaser in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding, (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate of interest or change
the time of payment or method of computation of interest or of the Make-Whole
Amount or Swap Reimbursement Amount on, the Notes, (ii) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b),
12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.



18.   NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such other holder at such address as
such other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.



19.   REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.



20.   CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company, any
Subsidiary or any third party known by such Purchaser to be in violation of a
duty of confidentiality owed by such party to the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, trustees, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree or whose duties require them to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which it offers to purchase any Security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.



21.   SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.



22.   MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including without limitation any subsequent holder of a
Note) whether so expressed or not.

22.2. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.3. Jurisdiction and Process.

(a) The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the in personam jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) The Company irrevocably consents to process being served in any suit, action
or proceeding of the nature referred to in Section 22.3(a) by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Company at its address specified in Section 18, or at such
other address of which such holder shall then have been notified pursuant to
said Section. The Company agrees that, to the fullest extent permitted by
applicable law, such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 22.3 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THEREWITH.

(e) Any payment on account of an amount that is payable hereunder or under the
Notes by the Company that is made to or for the account of any holder of Notes
in any currency other than the currency specified for such payment, whether as a
result of any judgment or order or the enforcement thereof or the realization of
any security or the liquidation of the Company, shall constitute a discharge of
the Company’s obligation under this Agreement or any Note only to the extent of
the amount of Dollars that such holder (i) could purchase in the foreign
exchange markets in New York, New York with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the day (other than Saturday or Sunday or a day on which commercial banks are
required or authorized by law to be closed in New York, New York) following
receipt of the payment first referred to above or (ii) purchases pursuant to
such holder’s regular banking arrangements at the time with respect to payments
received in a currency other than Dollars. If the amount of Dollars, as the case
may be, so purchased (or, absent such a purchase, the amount that could be so
purchased) is less than the amount of Dollars, originally due to such holder,
the Company agrees to pay the deficient amount to such holder upon demand.

The Company agrees, to the fullest extent permitted by law, to indemnify and
save harmless such holder from and against all loss or damage arising out of or
as a result of any such currency deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or the Notes,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under the Notes or
under any judgment or order.

22.4. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirements in Section 8 that notices in respect of
prepayments specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount (if any) or Swap Reimbursement
Amount (if any) or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

22.5. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

22.6. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, all computations made pursuant
to this Agreement shall be made in accordance with GAAP and all balance sheets
and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only. For purposes of determining compliance with
the financial covenants contained in this Agreement, any election by the Company
to measure an item of Indebtedness using fair value (as permitted by FASB ASC
825-10-25 — Fair Value Option (formerly known as FASB 159) or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

22.7. Obligation to Make Payment in Sterling.

Subject to the provisions of Section 8.6 concerning payment in Dollars, any
payment made by the Company to any holder of Notes or for the account of any
such holder in respect of any amount payable by the Company shall be made in
Sterling. Subject to the provisions of Section 8.6 concerning payment in
Dollars, any amount received or recovered by such holder other than in Sterling
(whether as a result of, or of the enforcement of, a judgment or order of any
court, or in the liquidation or dissolution of the Company or otherwise) in
respect of any such sum expressed to be due hereunder or under the Notes shall
constitute a discharge of the Company only to the extent of the amount of
Sterling which such holder is able, in accordance with normal banking
procedures, to purchase with the amount so received or recovered in that other
currency on the date of the receipt or recovery (or, if it is not practicable to
make that purchase on such date, on the first date on which it is practicable to
do so). If the amount of Sterling so purchased is less than the amount of
Sterling expressed to be due hereunder or under the Notes, the Company shall
indemnify such holder against any loss sustained by such holder as a result, and
in any event, the Company shall indemnify such holder against the cost of making
any such purchase. These indemnities shall constitute a separate and independent
obligation from the other obligations herein and in the Notes, shall give rise
to a separate and independent cause of action, shall apply irrespective of any
indulgence granted by any such holder, shall continue in full force and effect
despite any judgment, order, claim or proof for a liquidated amount in respect
of any such sum due hereunder and under any Note and shall survive the payment
of the Notes and the termination of this Agreement.

22.8. Change of Currency.

(a) Change of Currency. If at any time there is a change in the currency of the
United Kingdom such that the Bank of England recognizes a new currency or more
than one currency or currency unit as the lawful currency of the United Kingdom
such that the Sterling reference is no longer applicable (including, without
limitation, any change to the Euro as the lawful currency of the United
Kingdom), the references in, and obligations arising under, this Agreement
expressed in Sterling shall be translated into such currency or currency unit of
the United Kingdom or, in the case of more than one new currency or currency
unit, in the manner as agreed by the Majority Holders and the Company. Any such
translation shall be made at the official rate of exchange recognized for that
purpose by the Bank of England, rounded up or down as agreed by the Majority
Holders and the Company.

(b) Amendments to this Agreement. Where such a change in currency occurs, this
Agreement shall be amended and shall take effect in the manner agreed by the
Majority Holders and the Company so as to reflect that change and make all
necessary changes to the covenants contained in Section 9 and Section 10 and to
such other provisions of this Agreement that refer to Sterling as deemed
reasonably necessary and, so far as practicable, to place the Company and the
holders of the Notes in the substantially identical position each would have
been in had no change in currency occurred. The Company and the holders of the
Notes agree to use all reasonable efforts to execute and deliver all amendments
to this Agreement which are necessary to effectuate this Section 22.8.

22.9. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.10. Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

[Remainder of page intentionally left blank. Next page is signature page.]

If you are in agreement with the foregoing, please sign this Agreement in the
space below provided on a counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

      Very truly yours,

AMETEK, INC.
 
By: /s/ John J. Molinelli
 

Name:
  John J. Molinelli

Title: Executive Vice President & CFOMETROPOLITAN LIFE INSURANCE COMPANY

          METLIFE INSURANCE COMPANY OF CONNECTICUT     METLIFE INVESTORS USA
INSURANCE COMPANY     By:   Metropolitan Life Insurance Company, for itself
    and as investment manager for the above entities
   
By: /s/ Judith A. Gulotta—
 
     
   
Name:
Title:
  Judith A. Gulotta
Managing Director

SCHEDULE A

INFORMATION AS TO PURCHASERS

      Purchaser Name   METROPOLITAN LIFE INSURANCE COMPANY Name in which to
register Note(s)  
METROPOLITAN LIFE INSURANCE COMPANY
   
 
Note registration number(s);
principal amount(s)  
R-1; GPB 61,000,000


   


Payment on account of Note
Method
Account information  
Federal Funds Wire Transfer
Bank Name: JPMorgan Chase Bank, London
SWIFT: CHASGB2L
Sort Code: 60-92-42
Account Name: GTI 7900 Metropolitan Life Insurance Co.
Account No.: 11156429
Ref: See “Accompanying Information” below
For all payments other than scheduled payments of
principal and interest, the Company shall seek
instructions from the holder, and in the absence of
instructions to the contrary, will make such payments
to the account and in the manner set forth above.
   
 
Accompanying information  
Name of Issuer: AMETEK, INC.
Description of
Security: 4.68% Series H Senior Notes due September
17, 2020
PPN: 031100 D@6
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being
made.
   
 
Address / Fax # / Email for all
notices and communications  
Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile: (973) 355-4250
With a copy OTHER than with respect to deliveries of
financial statements to:
   
Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec—invest—law@metlife.com
   
 
Instructions re Delivery of Notes  
Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Jane Dickson, Esq.
   
 
Signature Block  
METROPOLITAN LIFE INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
13-5581829
   
 

1

      Purchaser Name   METLIFE INSURANCE COMPANY OF CONNECTICUT Name in which to
register Note(s)  
METLIFE INSURANCE COMPANY OF CONNECTICUT
   
 
Note registration number(s);
principal amount(s)  
R-2; GPB 11,000,000


   
 
Payment on account of Note
Method
Account information  
Federal Funds Wire Transfer
Bank Name: JPMorgan Chase Bank, London
SWIFT: CHASGB2L
Sort Code: 60-92-42
Account Name: GTI 24039 Metropolitan Life Insurance Co. of
Conn.
Account No.: 24282301
Ref: See “Accompanying Information” below
For all payments other than scheduled payments of principal
and interest, the Company shall seek instructions from the
holder, and in the absence of instructions to the contrary,
will make such payments to the account and in the manner set
forth above.
   
 
Accompanying information  
Name of Issuer: AMETEK, INC.
Description of
Security: 4.68% Series H Senior Notes due September 17, 2020
PPN: 031100 D@6
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.
   
 
Address / Fax # / Email for all
notices  
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial
statements to:
   
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec—invest—law@metlife.com
   
 
Instructions re Delivery of Notes  
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Jane Dickson, Esq.
   
 
Signature Block  
METLIFE INSURANCE COMPANY OF CONNECTICUT
By: Metropolitan Life Insurance Company,
its Investment Manager
By:     
Name:
   
Title:
   
 
Tax identification number  
06-0566090
   
 

2

      Purchaser Name   METLIFE INVESTORS USA INSURANCE COMPANY Name in which to
register Note(s)  
METLIFE INVESTORS USA INSURANCE COMPANY
   
 
Note registration number(s);
principal amount(s)  
R-3; GPB 8,000,000


   
 
Payment on account of Note
Method
Account information  
Federal Funds Wire Transfer
Bank Name: JPMorgan Chase Bank, London
SWIFT: CHASGB2L
Sort Code: 60-92-42
Account Name: GTI 7900 Metropolitan Life Insurance Co.
Account No.: 11156429
Ref: See “Accompanying Information” below
For all payments other than scheduled payments of
principal and interest, the Company shall seek
instructions from the holder, and in the absence of
instructions to the contrary, will make such payments
to the account and in the manner set forth above.
   
 
Accompanying information  
Name of Issuer: AMETEK, INC.
Description of
Security: 4.68% Series H Senior Notes due September 17,
2020
PPN: 031100 D@6
Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.
   
 
Address / Fax # / Email for all
notices  
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of
financial statements to:
   
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec—invest—law@metlife.com
   
 
Instructions re Delivery of Notes  
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Jane Dickson, Esq.
   
 
Signature Block  
METLIFE INVESTORS USA INSURANCE COMPANY
By: Metropolitan Life Insurance Company,
its Investment Manager
By:     
Name:
   
Title:
   
 
Tax identification number  
54-0696644
   
 

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accountants’ Certificate” is defined in Section 7.1(b).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of Voting
Stock of the Company or any Subsidiary or any Person of which the Company and
its Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of Voting Stock. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“this Agreement” is defined in Section 17.3.

“Anti-Terrorism Order” is defined in Section 5.16(b).

“Bank Credit Agreement” means the Credit Agreement, dated as of September 17,
2001, by and among the Company, the Designated Subsidiary Borrowers (as defined
therein), Bank of America, N.A., Wachovia Bank, N.A., PNC Bank National
Association and SunTrust Bank, as Syndication Agents and JPMorgan Chase Bank,
N.A., as Administrative Agent and the banks named therein, as amended and
restated as of October 6, 2006 and amended by that certain First Amendment to
Credit Agreement dated as of June 29, 2007, and as may be further supplemented,
amended, restated, refinanced or replaced from time to time, and any other
credit agreement which may from time to time constitute the Company’s principal
bank facility.

“Business Day” means, any day other than a Saturday, a Sunday, a day which is
not a day on which commercial banks in New York City are required or authorized
to be closed.

“Capital Lease” means, at any time, a lease which is accounted for as a capital
lease in accordance with GAAP.

“Change of Control” is defined in Section 8.7.

“Change of Control Notice” is defined in Section 8.7.

“Change of Control Prepayment Date” is defined in Section 8.7.

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph to this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means, at any time, all Indebtedness of the Company and its
Subsidiaries (excluding intercompany items) determined on a consolidated basis
in accordance with GAAP, including Indebtedness under securitization
transactions.

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets
minus all amounts that would be shown on a consolidated balance sheet of the
Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, at any time, all assets of the Company and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice or the lapse of time, or both, become an Event
of Default.

“Default Rate” means that rate per annum of interest that is the greater of
(i) 6.68%, and (ii) 2% above the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. from time to time at its principal office in New York, New York
as its “base rate” for loans denominated in Dollars.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” is defined in Section 10.3.

“Dollar” or “$” means the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company incorporated or
organized in the United States or any state or territory thereof.

“EBITDA” means, for any period, income before income taxes and extraordinary or
nonrecurring gains or losses and any other non-recurring income or other charges
of the Company and its Subsidiaries plus to the extent deducted in calculating
such income (a) Interest Expense, (b) depreciation and amortization expense and
(c) the amount of any increase in the Company’s LIFO reserve (exclusive of any
portion thereof attributable to sales of assets) during such period (minus any
decrease in the Company’s LIFO reserve (exclusive of any portion thereof
attributable to sales of assets) during such period), all as the same are or
would be set forth in a consolidated statement of income of the Company and its
Subsidiaries for such period in accordance with GAAP or if any such item is not
defined by GAAP, then as determined in the Company’s judgment.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” means the single currency of the European Union.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Identified Person” means a Person (x) who is designated as a “Specially
Designated National” or “Blocked Person” on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control
of the United States Department of the Treasury or designated in Section 1 of
the Anti-Terrorism Order or (y) that is the government of any country, or that
is located or organized in any country, or is a department, agency or
instrumentality of, or is otherwise controlled by or acting on or behalf of,
directly or indirectly, the government of any country, that is the target of any
of the several economic sanctions programs administered by the Office of Foreign
Assets Control of the United States Department of the Treasury (31 C.F.R. Parts
500 through 598).

“Indebtedness” means, as to any Person, at a particular time without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding trade payables and accrued expenses arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f) Swaps of such Person;

(g) all obligations in respect of securitization transactions entered into by
such Person, including any obligations in respect of any Permitted Receivables
Securitization Program;

(h) in the case of the Company and its Subsidiaries, their aggregate Operating
Lease Attributable Debt; and

(i) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (h) above.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (i) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its Affiliates) more than
10% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any mutual fund, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Leases in accordance with GAAP) of the Company and its
Subsidiaries with respect to all outstanding Indebtedness of the Company and its
Subsidiaries, including without limitation all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs (i.e., costs minus benefits) under interest rate hedging
agreements, but excluding amortization of deferred financing costs to the extent
included in total interest expense, in each case net of the total interest
income (excluding non-cash interest income on investments issued with original
issue discount) of the Company and its Subsidiaries for such period, all
determined on a consolidated basis.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Majority Holders” means, at any time, the holders of a majority of the unpaid
principal amount of the Notes at the time outstanding exclusive of Notes then
owned by the Company or any of its Affiliates.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Operating Lease Attributable Debt” means, at any time, the quotient of (a) the
amount, if any, by which the aggregate payments required to be paid by the
Company and its Subsidiaries during the then current fiscal year under operating
leases at the time in effect with a remaining term (including terms of renewal
or extension, whether or not renewed or extended) of more than three years
exceeds $10,000,000, divided by (b) 0.08. By way of illustration, if on the date
of determination such aggregate payments for the current fiscal year equals
$11,000,000, the Operating Lease Attributable Debt at the time of determination
shall be $12,500,000.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Receivables Securitization Program” means a receivables
securitization program pursuant to which the Company or any Subsidiary sells or
grants a security interest in its accounts receivable or an undivided interest
therein, provided that the recourse of the purchaser or lender thereunder, as
the case may be, for losses resulting from an obligor’s failure to pay a
receivable due to credit problems is limited to such accounts receivable or an
interest therein, and the collections thereof (it being understood that recourse
to the Company and its Subsidiaries pursuant to provisions that are customary in
an off-balance sheet accounts receivable transactions shall be permitted).

“Person” or “person” means an individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interest) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means, at any time, the sum (without duplication) of (a) all
Indebtedness of the Company and its Subsidiaries secured by Liens other than the
Liens described in clauses (a) through (i) of Section 10.2 and (b) all
Indebtedness of Subsidiaries (including, without limitation, amounts which are
the subject of the acknowledgement of the Company provided for in
Section 10.1(c)(ii)) excluding (i) Indebtedness of any Subsidiary owing to the
Company or a Wholly-Owned Subsidiary and (ii) Indebtedness of any Subsidiary
Obligor.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, inchoate or otherwise.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the introductory paragraph to this Agreement.

“QPAM” is defined in Section 6.2(d).

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition, an amount equal to the product of

(a) the net proceeds arising from such Disposition being offered to be applied
to the payment of the Notes pursuant to Section 10.3(d)(ii), multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the outstanding principal amount of
all Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Response Date” is defined in Section 8.7.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the subject matter
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Significant Subsidiary” means, at any time, each Subsidiary the total assets of
which account for at least 1% of Consolidated Total Assets (determined as of the
end of the Company’s then most recently ended fiscal quarter).

“Source” is defined in Section 6.2.

“Sterling” or “£” means the lawful currency for the time being of the United
Kingdom.

“Subsidiary” means, as to any Person, any corporation or other business entity a
majority of the combined voting power of all Voting Stock of which is owned by
such Person or one or more of its Subsidiaries or such Person and one or more of
its Subsidiaries. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Obligor” means a Subsidiary that has guarantied or otherwise become
obligated in respect of the Notes in accordance with the terms of
Section 10.1(c).

“Surviving Person” is defined in Section 10.4(a).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Reimbursement Amount” is defined in Section 8.6(c).

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Transfer Prepayment Date” is defined in Section 8.8.

“Transfer Prepayment Offer” is defined in Section 8.8.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock or other
equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY, OWNERSHIP
OF SUBSIDIARY STOCK, ETC.

SUBSIDIARIES OF AMETEK, INC.

          Name of Subsidiary and name
under which it does business
Advanced Measurement Technology, Inc. ...
AMETEK (Bermuda), Ltd. .......................
AMETEK Canada, LLC ...........................
AMETEK Canada 1 ULC .......................
AMETEK Canada 2 ULC. .........................
AMETEK Canada Limited Partnership .........
AMETEK Lamb Motores de Mexico, S.A. de C.V. ..
AMETEK Motors Holding, Inc. ..................
AMETEK Receivables Corp.  
State
or
other
jurisdic
tion of
incorpor
ation
or
organiza
tion
Delaware
Bermuda
Delaware
Canada
Canada
Canada
Mexico
Delaware
Delaware
  Perc
enta
ge
of
voti
ng
secu
riti
es
owne
d
by
its
imme
diat
e
pare
nt*
100%
100%
100%
100%
100%
100%
100%
100%
100%

          AMETEK Thermal Systems,
Inc.......................................Delaware..................................100%
    Chandler Instruments Company,
L.L.C................................Texas......................................100%
   
Grabner Instruments Messtechnik GmbH ...............
Petrolab, L.L.C. ...................................
Controls Holding Corporation ..........................
Patriot Sensors & Controls Corporation .............
Drake Air, Inc. .......................................
EDAX Inc. .............................................
EDAX B.V. ..........................................
Elgar Holdings, Inc. ..................................
AMETEK Programmable Power, Inc. ....................
EMA Corp. .............................................
Amekai (BVI), Ltd. .................................
AMETEK Advanced Industries, Inc. ...................
AMETEK Aerospace & Defense, Inc. ...................
AMETEK Ameron, LLC ..............................
Southern Aero Partners, Inc. ....................
AMETEK Aircraft Parts & Accessories, Inc. ..........
AMETEK CPR RUSSIA, Inc. ............................
AMETEK Do Brasil Ltda. .............................
AMETEK Grundbesitz GmbH ............................
AMETEK Haydon Kerk, Inc. ...........................
Tritex Corporation ..............................
Haydon Motion Europe S.A.R.L. ...............
Haydon Linear Motors (Changzhou) Co., Ltd. ..
Haydon Kerk Motion Solutions, Inc. ..........
Linex (Nanjing) Electromechanics, Ltd. ...
AMETEK HSA, Inc. ...................................
AMETEK International C.V. ..........................
AMETEK Holdings B.V. ............................
AMETEK Denmark A/S ..........................
AMETEK Elektomotory s.r.o. ..................
AMETEK Italia S.r.l. ........................
AMETEK Material Analysis Holdings GmbH ......
AMETEK Holdings SARL
  Austria....................................100%
Delaware
Delaware
Delaware
Oklahoma
Delaware
Netherlands
Delaware
Delaware
Delaware
British Virgin Islands
Delaware
Delaware
Delaware
Oklahoma
Delaware
Delaware
Brazil
Germany
Delaware
Delaware
France
China
Massachusetts
China
Delaware
Netherlands
Netherlands
Denmark
Czech Republic
Italy
Germany
France  
100%
100%
100%
100%
100%
100%
100%
100%
100%
50%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
19%
100%
99.9%
100%
100%
100%
100%
100%
74%

          Name of Subsidiary and name
under which it does business
Antavia SAS ...........
Financiere CAMECA (SAS) ..........
Micro Analyse Instruments SAS ..
CAMECA SAS ..................
CAMECA Instruments, Inc.
CAMECA Korea Co., Ltd.  
State
or
other
jurisdic
tion of
incorpor
ation
or
organiza
tion
France
France
France
France
New York
Korea
  Perc
enta
ge
of
voti
ng
secu
riti
es
owne
d
by
its
imme
diat
e
pare
nt*
100%
100%
100%
100%
100%
100%

CAMECA Taiwan Corp. Ltd. Taiwan 100%

         
CAMECA UK Limited ..........
CAMECA GmbH ................
SPECTRO Analytical Instruments GmbH ...
SPECTRO Analytical Instruments
(Asia-Pacific) Ltd. ................
SPECTRO Analytical Instruments, Inc.
SPECTRO Analytical
Instruments (Pty). Ltd. ............
SPECTRO Analytical UK Limited ......
AMETEK Singapore Private Ltd. ............
Amekai Singapore Private Ltd. ..........
Amekai Meter (Xiamen) Co., Ltd. ....
AmeKai Taiwan Co., Ltd. ................
AMETEK Commercial Enterprise
Shanghai ..............................
AMETEK Instruments India Private Ltd ..
AMETEK Motors Asia Private Ltd. .......
AMETEK Motors (Shanghai) Co., Ltd.
EMA Holdings UK Limited ..................
AEM Limited ............................
Aeromedic Innovations Limited ......
Aviation Windings Limited ..........
Avionics Mobile Services Limited ...
Airtechnology Holdings Limited .........
Airscrew Limited ...................
Aircontrol Technologies Limited
(Dormant)
  England
Germany
Germany

Hong Kong
Delaware

South Africa
England
Singapore
Singapore
China
Taiwan

China
India
Singapore
China
England
England
England
England
England
England
England

England   100%
100%
100%

100%
100%

100%
100%
100%
50%
100%
50%

100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%

100%

AMETEK Airtechnology Group Ltd. England 100%

         
Airtechnology Pension
Trustees Ltd. . .....
AMETEK Holdings (UK) Ltd. ..
Lloyd Instruments Ltd. ...
AMETEK SAS .............
Solartron Instruments Ltd.
(Dormant) ...........
OOO “AMETEK”
 
England
England
England
France

England
Russia  
100%
100%
100%
63%

100%
99%

AMETEK Precision Instruments (UK) Ltd. England 100%

         
AMETEK Russia (UK) Ltd. ..............
Land Instruments International Ltd. ..
Muirhead Aerospace Limited ...........
Traxsys Input Products Limited
(Dormant) ..................
Norcroft Dynamics Limited
(Dormant)
  England
England
England

England

England   100%
100%
100%

100%

100%

          Name of Subsidiary and name
under which it does business
TH Acquisition Company Limited ..
Taylor Hobson Holdings Limited ...........
Taylor Hobson Overseas Limited ........
AMETEK GmbH ........................
AMETEK Nordic AB ................
AMETEK Kabushiki Kaisha ............
AMETEK S.r.l. ......................
Taylor Hobson K Inc. ...............
Taylor Hobson Limited ..............
Solartron Metrology Ltd. ........
Solartron Metrology
2001 Ltd.  
State or
other
jurisdictio
n of
incorporati
on or
organizatio
n
England
England
England
Germany
Sweden
Japan
Italy
South Korea
England
England

England
  Perc
enta
ge
of
voti
ng
secu
riti
es
owne
d
by
its
imme
diat
e
pare
nt*
100%
100%
100%
62%
100%
100%
100%
100%
100%
100%

100%

Taylor Hobson, Inc. Delaware 100%

         
Taylor Hobson
Trustees Limited ............
AMETEK Land, Inc. ................................
AMETEK Motors Hong Kong Ltd. .....................
AMETEK Precitech, Inc. ...........................
AMETEK TSE, Inc. .................................
TSE Acquisition Corporation ...................
Technical Services for Electronics, Inc. ..
AMETEK VIS-K, Inc. ...............................
MCG Acquisition Corporation ......................
HCC Industries, Inc. ................................
AMETEK Ceramics, Inc. ............................
Glasseal Products, Inc. ..........................
Sealtron Acquisition Corp. ....................
Sealtron, Inc. ............................
HCC Aegis, Inc. ..................................
HCC Industries International .....................
HCC Machining Co., Inc. ..........................
Hermetic Seal Corporation ........................
Norfolk Avon Realty Trust (Dormant) ...........
HP Acquisition Corp..................... ..........................
Hamilton Precision Metals, Inc........... ..............
Hamilton Precision Metals of Delaware, Inc. ......
KBA Holding, Inc. ...................................
KBA Enterprises, Inc. ............................
Reading Alloys, Inc. ..........................
RAI Enterprises, Inc.
 
England
Delaware
Hong Kong
Delaware
Delaware
Delaware
Minnesota
Delaware
Minnesota
Delaware
Delaware
New Jersey
Delaware
Delaware
Delaware
California
Delaware
Delaware
Massachusetts
Delaware
Delaware
Delaware
Delaware
Delaware
Pennsylvania
Delaware  
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%

NCC Holdings, Inc. Delaware 100%

         
AMETEK National Controls Corporation ..........
NewAge Testing Instruments, Inc. .................
Rotron Incorporated ..............................
AMETEK Technical & Industrial Products, Inc. ..
Wuxi MCG Trading Company ...................
SCPH Holdings, Inc. ..............................
AMETEK SCP, Inc. ..............................
AMETEK SCP (Barrow) Limited ................
Seiko EG&G Co. Ltd. ..............................
Solidstate Controls, LLC .........................
HDR Power Systems, LLC
  Delaware
Pennsylvania
New York
Minnesota
China
Delaware
Rhode Island
England
Japan
Delaware
Delaware   100%
100%
100%
51.9%
100%
100%
100%
100%
49%
100%
100%

          Name of Subsidiary and name   State or   Perce under which it does
business   other   ntage     jurisdictio   of     n of   votin     incorporati  
g     on or   secur     organizatio   ities     n             owned         by  
      its         immed         iate         paren         t*
Solidstate Controls, Inc. de Argentina S.R.L. ..
Solidstate Controls Mexico, S.A. de C.V. ............
Vision Research, Inc. ..................................
Vision Research Europe B.V. .........................
Vision Research Limited .............................
Vision Research srl
  Argentina
Mexico
Delaware
Netherlands
England
Romania   90%
99.9%
100%
100%
100%
100%

* Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of
the jurisdiction of incorporation.

AFFILIATES OF AMETEK, INC. (OTHER THAN SUBSIDIARIES)

None

AMETEK, INC.
DIRECTORS/EXECUTIVE OFFICERS

Directors:

Anthony J. Conti

Sheldon S. Gordon

Charles D. Klein

Steven W. Kohlhagen

James R. Malone

David P. Steinmann

Elizabeth R. Varet

Dennis K. Williams

Frank S. Hermance

Officers:

President – Electronic Instruments — John Wesley Hardin President – Electronic
Instruments — David A. Zapico

         
President – Electromechanical Group
Executive Vice President and CFO
Senior Vice President -
Corporate Development
Senior Vice President &
General Counsel
Senior Vice President — Human Resources
Senior Vice President — Aerospace & Defense
Senior Vice President & Comptroller
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President
Vice President — Investor Relations & Treasurer
Vice President — Strategic Procurement
Vice President — Corporate Compliance &
Auditing
Vice President — Taxation
Vice President — Shared Services
Vice President & Chief Information Officer
Corporate Secretary
Assistant Treasurer
Assistant Secretary
Assistant Secretary
Assistant Secretary
  -
-

-

-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-

-
-
-
-
-
-
-
-
-   Timothy N. Jones
John J. Molinelli

William D. Eginton

Robert S. Feit
Gregory J. Kelble
Richard A. Madamba
Robert R. Mandos
Tiziano Barni
Preben Caroe
Tony J. Ciampitti
Matthew J. Cole
Timothy F. Croal
Peter C. de Jong
Neil J. Desmond
Alan H. Devenish
Matthew C. French
Allan Imrie
Lim Meng Kee
Charles E. Lohwasser
Thomas C. Marecic
H. Ian McGavisk
Patrick J. McGeehan
Gregory Myers
Ronald J. Oscher
Denise M. Schier
Roger A. Smith
James E. Visnic
Bruce P. Wilson
Gregory P. Young
William J. Burke
Donald W. Carlson

Thomas A. Deeney
David A. Frank
Elaine M. Gorman
William P. Lawson
Kathryn E. Sena
Mark S. Pave
Patrick J. Farris
Henry J. Policare
John P. Roszkowski

SCHEDULE 5.5

FINANCIAL STATEMENTS

The consolidated financial statements of AMETEK, Inc. and its subsidiaries
included in:



  •   AMETEK, Inc Form 10-K for the year end December 31, 2009



  •   AMETEK, Inc Form 10-Q for the Periods ended March 31, 2010 and June 30,
2010

SCHEDULE 5.15

EXISTING INDEBTEDNESS; FUTURE LIENS, ETC.

                                                             
 
  Aggregate Principal                                            
 
  Amount as of                                            
Obligor
  June 30, 2010   (1)   Description   Guarantor                        
 
                                              1.    
AMETEK, Inc.
  $ 90,000,000         6.59% Senior Notes due September 2015                    
      2.    
AMETEK, Inc.
    35,000,000         6.69% Senior Notes due December 2015                    
      3.    
AMETEK, Inc.
    270,000,000         6.2% Senior Notes due December 2017                    
      4.    
AMETEK, Inc.
    80,000,000         6.35% Senior Notes due July 2018                        
  5.    
AMETEK, Inc.
    160,000,000         7.08% Senior Notes due September 2018                  
        6.    
AMETEK, Inc.
    65,000,000         7.18% Senior Notes due December 2018                    
      4.    
AMETEK, Inc.
    100,000,000         6.3% Senior Notes due December 2019                    
      5.    
AMETEK, Inc.
    74,694,000         5.96% 50 million British pound Senior Note              
            6.    
AMETEK, Inc.
    59,755,000         5.99% 40 million British pound Senior Note              
            7.    
AMETEK, Inc.
    130,000,000         Revolving credit loans (2)                           8.
   
AMETEK, Inc.
    61,147,000         3.94% 50 million Euro Senior Note                        
  9.    
Cameca SAS
    14,600,000         Capital Lease                                
AMETEK Motors (Shanghai) Co.
    10.    
Ltd.
    590,000             Short-Term   AMETEK, Inc.   11.    
AMETEK (Italia) S.r.l.
    1,625,000         Term Loan                           12.    
AMETEK India
    1,676,000         Term Loan                                
Total
  $ 1,144,087,000                                         (1 )   Foreign
indebtedness includes foreign exchange adjustments.
                                      (2 )   The Revolving Credit loan balance
is pro forma. On July 1, 2010, the Company made a $130 million LIBOR-based
borrowing to partially
                                fund the acquisition of Haydon Kerk on July 1,
2010.
                                   

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

2009 10-K Excerpt

Environmental Matters

Certain historic processes in the manufacture of products have resulted in
environmentally hazardous waste by-products as defined by federal and state laws
and regulations. While these waste products were handled in compliance with
regulations existing at that time, at December 31, 2009, the Company is named a
Potentially Responsible Party (“PRP”) at 16 non-AMETEK-owned former waste
disposal or treatment sites (the “non-owned” sites). The Company is identified
as a “de minimis” party in 14 of these sites based on the low volume of waste
attributed to the Company relative to the amounts attributed to other named
PRPs. In ten of these sites, the Company has reached a tentative agreement on
the cost of the de minimis settlement to satisfy its obligation and is awaiting
executed agreements. The tentatively agreed-to settlement amounts are fully
reserved. In the other four sites, the Company is continuing to investigate the
accuracy of the alleged volume attributed to the Company as estimated by the
parties primarily responsible for remedial activity at the sites to establish an
appropriate settlement amount. In the two remaining sites where the Company is a
non-de minimis PRP, the Company is participating in the investigation and/or
related required remediation as part of a PRP Group and reserves have been
established sufficient to satisfy the Company’s expected obligation. The Company
historically has resolved these issues within established reserve levels and
reasonably expects this result will continue. In addition to these non-owned
sites, the Company has an ongoing practice of providing reserves for probable
remediation activities at certain of its current or previously owned
manufacturing locations (the “owned” sites). For claims and proceedings against
the Company with respect to other environmental matters, reserves are
established once the Company has determined that a loss is probable and
estimable. This estimate is refined as the Company moves through the various
stages of investigation, risk assessment, feasibility study and corrective
action processes. In certain instances, the Company has developed a range of
estimates for such costs and has recorded a liability based on the low end of
the range. It is reasonably possible that the actual cost of remediation of the
individual sites could vary from the current estimates and the amounts accrued
in the consolidated financial statements; however, the amounts of such variances
are not expected to result in a material change to the consolidated financial
statements. In estimating the Company’s liability for remediation, the Company
also considers the likely proportionate share of the anticipated remediation
expense and the ability of the other PRPs to fulfill their obligations.

Total environmental reserves at December 31, 2009 and 2008 were $27.0 million
and $28.4 million, respectively, for non-owned and owned sites. In 2009, the
Company received $1.3 million of additional reserves from a third party for
existing sites. Additionally, the Company spent $2.7 million on environmental
matters in 2009. The Company’s reserves for environmental liabilities at
December 31, 2009 and 2008 include reserves of $19.2 million and $17.9 million,
respectively, for an owned site acquired in connection with the fiscal 2005
acquisition of HCC Industries (“HCC”). The Company is the designated performing
party for the performance of remedial activities for one of several operating
units making up a large Superfund site in the San Gabriel Valley of California.
The Company has obtained indemnifications and other financial assurances from
the former owners of HCC related to the costs of the required remedial
activities. At December 31, 2009, the Company had $13.9 million in receivables
related to HCC for probable recoveries from third-party escrow funds and other
committed third-party funds to support the required remediation. Also, the
Company is indemnified by HCC’s former owners for approximately $19.0 million of
additional costs.

The Company has agreements with other former owners of certain of its acquired
businesses, as well as new owners of previously owned businesses. Under certain
of the agreements, the former or new owners retained, or assumed and agreed to
indemnify the Company against, certain environmental and other liabilities under
certain circumstances. The Company and some of these other parties also carry
insurance coverage for some environmental matters. To date, these parties have
met their obligations in all material respects; however, one of these companies
filed for bankruptcy liquidation in 2007, as discussed further in the following
paragraph.

In August 2009, the Company agreed to a Stipulation and Settlement Agreement
with the San Diego Regional Water Quality Control Board regarding the 2008
Notice of Administrative Civil Liability related to a former subsidiary which
became a separate company in 1988 and filed for bankruptcy liquidation in 2007,
whereby the Company paid and deferred minor penalties, which were covered by
previously established reserves.

The Company believes it has established reserves which are sufficient to perform
all known responsibilities under existing claims and consent orders. The Company
has no reason to believe that other third parties would fail to perform their
obligations in the future. In the opinion of management, based upon presently
available information and past experience related to such matters, an adequate
provision for probable costs has been made and the ultimate cost resulting from
these actions is not expected to materially affect the consolidated results of
operations, financial position or cash flows of the Company.

SCHEDULE 8.6

INITIAL SWAP AGREEMENTS

[See Attached]

EXHIBIT 1

[Form of Series H Note]
AMETEK, INC.
4.68% Series H Senior Note Due September 17, 2020

      No. RH-[      ]
£[      ]  
[Date]
PPN: 031100 D@6

For Value Received, the undersigned, AMETEK, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [      ], or registered assigns, the principal sum of
[      ] Pounds Sterling (£[      ]) (or so much thereof as shall not have been
prepaid) on September 17, 2020, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 4.68% per annum from the date hereof, payable semiannually, on the 17th
day of September and March in each year, commencing with the September 17th or
March 17th next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make-Whole Amount and
Swap Reimbursement Amount (as each of such terms are defined in the Note
Purchase Agreement referred to below), at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount and Swap
Reimbursement Amount with respect to this Note are to be made in Pounds Sterling
at the principal office of JPMorgan Chase Bank, N.A. in New York, New York or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of 4.68% Series H Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
September 17, 2010 (as from time to time amended, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and Swap Reimbursement Amount) and
with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

AMETEK, INC.

By:
Name:
Title:


3